DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 2/17/21 and 2/18/21 have been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings filed on 9/24/19 are accepted.

Specification
The disclosure is objected to because of the following informalities: paragraph [0016] of the present specification discloses different numbers “18’ and “46” for the same part “light shaping region”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claim 17, line 3 has no antecedent basis for “the front surface”.
b. Claims 18-19 are dependent from claim 17; therefore, they are inherit the deficiency of claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 13-16, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medower et al (2018/0080851) (of record).
Regarding claims 1 and 22, Medower et al discloses an assembly (see Fig.1 below) comprising: an optical element (26) having a light-shaping region (28), the light-shaping region (28) having a light-shaping surface (30, 32); a light emitter (38) aimed into the optical element (26) along an internal reflective path (i.e., light path 44), the internal reflective path (44) extending across the light-shaping region (28); a photodetector (40) positioned along the internal reflective path (44).

    PNG
    media_image1.png
    528
    812
    media_image1.png
    Greyscale

Regarding claim 2, Medower teaches a diffractive element (30) along the internal reflective path(44) between the light emitter (38) and the photodetector (40) (par. [0035]).
Regarding claim 7, Medower teaches a second light emitter (22) aimed externally at the light-shaping surface (par. [0034] and [0036]).
Regarding claim 13, Medower teaches a second light emitter (22) aimed at the light-shaping surface (30, 32) and a computer (i.e., controller and microprocessor 42) in communication with the photodetector (40) and the second light emitter (22), the computer programmed to power or disable the second light emitter based on detection by the photodetector (40) (par. [0034], [0036], [0037], [0045] and [0046]).
Regarding claim 14, Medower teaches that the photodetector (40) is supported on the optical element (26) (par. [0044]).
Regarding claim 15, Medower teaches that the optical element (26) has a first region (36), a second region (34), and the light-shaping region (28) is between the first region (36) and the second region (34); the photodetector (40) is supported on the first region (36); and the light emitter (38) is supported on the second region (34) and aimed at the photodetector (40) across the light-shaping region (28) (figure 1 and par. [0035]).
Regarding claim 16, Medower teaches that an assembly comprising: an optical element (20) having a first region (36), a second region (34), and a light-shaping region between the first region (36) and the second region (34), the light-shaping region having a light- shaping surface; a photodetector (40) supported on the first region; and alight emitter (38) supported on the second region (34) and aimed at the photodetector (40) across the light-shaping region (figure 1 and par. [0035]).
Regarding claim 20, Medower teaches a second light emitter (22) aimed externally at the light-shaping surface (30, 32) (par. [0034] and [0036]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medower in view of Wassvik et al (2018/0267672) (of record).
Regarding claim 8, Medower teaches the use of a controller and microprocessor (par. [0046]).
Medower fails to disclose a memory for storing instructions executable; however, such the feature is known in the art as taught by Wassvik.
Wassvik et al, from the same field of endeavor, discloses an optical touch system for detecting light beams above and inside a transmissive panel in which a memory is used for storing instructions executable, a computer readable medium (par. [0010] and [0037]). One or both of the signal processor (130) and the controller (120) may be at least partially implemented by software executed by a processing unit (140) (see figure 2 below).

    PNG
    media_image2.png
    456
    603
    media_image2.png
    Greyscale

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to dispose assembly of Medower memory storing instructions executable to reduce the number of emitters and receivers for a given surface area or spatial resolution as disclosed in Wassvik et al (par. [0003]).
Regarding claims 9-10, Medower discloses the processor to determine that the optical element (26) is damaged based on an amount of light detected by the photodetector (40) for the light emitter (38) (par. [0031]); moreover, in case there a suspicion of damage having been inflicted to the DOE by an adverse event (i.e., dropping the optical projector) the status of the DOE can be verified without turning the primary radiation source on (par. [0045]), controller (42) monitors the signals from radiation detector (40), which are indicative of the efficiency of grating (30). Should grating (30) be degraded or fail entirely, the intensities of reflected and diffracted second radiation (44) will be affected, and the signal output by radiation detector (40) will change accordingly (par. [0046]). The function of controller (42) may be performed by a microprocessor). Wassvik et al discloses memory stores instructions executable (par, [0010]), a computer readable medium (par. [0037]), one or both of the signal processor (130) and the controller (120) may be at least partially implemented by software executed by a processing unit (140).

Allowable Subject Matter
Claims 3-6, 11-12, 17-19, 21, 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bergam et al (2021/0088670) discloses a detection of damage to optical element of illumination system; however, this reference has the same applicant and  same inventors; thus, it is not a prior art.
	Takeuchi et al (6,226,080) discloses a method for detecting defect of transparent body; Vokhmin (5,627,638) discloses a method and apparatus for detecting defects in lenses; Fang et al (7,511,807) discloses a method and apparatus for detection of inclusion in glass and Schleipen et al (2013/0114076) discloses a cartridge with large scale manufacturing design; however, these references fail to teach the arrangement between the light emitter, optical element, internal reflective path and photodetector as now claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  August 18, 2022